Opinion of the Court, by
Ch. J. Muter.
THE record certified in obedience to the certiorari, has removed the errors assigned as existing on the record upon which the writ of error was sued out. The plaintiff’s counsel objected to the second record, that it ought not to be regarded by the court, as it was different from the first record certified by the clerk to be a full, true and complete transcript of the record remaining in his office; that a certiorari could only be awarded where diminution was alleged; and that the court cannot determine to which record to give credit, there being the same reason to give credit to the one as to the other, both being properly and regularly certified.
In the researches made by the court, it appears that the court may take notice that the record is imperfect, and award a certiorari for their own satisfaction, or may award a certiorari to bring an original before them to inform the conscience of the court, though no diminution is alleged; and even after a plea is pleaded in error, the court, to be informed in matter of fact and for affirmance of a judgment, may award a certiorari. So, in *26all cases, the court may award a certiorari for any part of the record not returned or mistaken; for though the party is estopped by plea, the court shall not be. 5 Com. Dig. 298; 1 Salk. 270. If to a certiorari, return is made that there is no such writ remaining in the office, and on a second certiorari, return is made that on searching the writs there is such a writ, the second return shall be taken to be true. 5 Com. Dig. 298; 2 Lord Raym. 1476; Cro. Jac. 130-1, 597; 1 Salk. 266.
From these cases, in some of which, one of the objections made by the plaintiff’s counsel, was also made and overruled, it appears, that in furtherance of justice, and in affirmance of judgments, the court will award a certiorari whenever it may be necessary to accomplish these ends.